[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                    MARCH 17, 2011
                                       No. 10-12828                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                           D.C. Docket No. 2:10-cr-14004-KMM-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

ROLLIE GILLIAM, JR.,
a.k.a. Rollie Gilliam,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (March 17, 2011)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

         The district court sentenced Rollie Gilliam, Jr., a career offender, to a prison
term of 327 months after he pled guilty (pursuant to a plea agreement) to

conspiracy to possess with intent to distribute 5 or more grams of cocaine base,

i.e., “crack cocaine”, in violation of 21 U.S.C. § 846. Gilliam’s sentence was at

the top of the applicable Guidelines sentence range, 262 -327 months’

imprisonment. Gilliam appeals his sentence, contending (1) that the district court

did not adequately explain its reasons for denying his motion for a downward

variance from the sentence range, and (2) that his sentence was unreasonable and

excessive because the court allegedly believed that it could not consider the

crack/powder cocaine disparities in sentencing him.

      In the sentencing regime existing after United States v. Booker, 543 U.S.

220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), sentencing decisions are reviewed on

appeal for reasonableness. Gall v. United States, 552 U.S. 38, 46, 128 S.Ct. 586,

594, 169 L.Ed.2d 445 (2007). A review for reasonableness requires an appellate

court to apply a deferential abuse-of-discretion standard to the defendant’s

sentence, whether the sentence is inside or outside the Guidelines sentence range.

Id. at 41, 128 S.Ct. at 591. The familiar abuse-of discretion standard “allows a

range of choice for the district court, so long as that choice does not constitute a

clear error of judgment.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc) (quotation omitted), petition for cert. filed, (U.S. Nov. 24, 2010)

                                           2
(No. 10-727). Specifically, such a review requires that we invoke the following

two-step process to evaluate procedural and substantive reasonableness:

      It must first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence-including an explanation for any
      deviation from the Guidelines range. Assuming that the district
      court’s sentencing decision is procedurally sound, the appellate court
      should then consider the substantive reasonableness of the sentence
      imposed . . . .


Gall, 552 U.S. at 51, 128 S.Ct. at 597.

      Procedural soundness assumes that the sentencing judge must “properly

calculate the Guidelines range . . . .” United States v. Pugh, 515 F.3d 1179, 1190

(11th Cir. 2008). After Booker, “the district courts, while not bound to apply the

Guidelines, must consult those Guidelines and take them into account when

sentencing.” United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005)

(quotation and alteration omitted). “This consultation requirement, at a minimum,

obliges the district court to calculate correctly the sentencing range prescribed by

the Guidelines[.]” Id. The sentencing judge’s explanation for the chosen sentence

may be brief and is to be evaluated in conjunction with the record and context of

the case. Rita v. United States, 551 U.S. 338, 358-59; 127 S.Ct. 2456, 2469, 168

                                          3
L.Ed.2d 203 (2007). “The sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” Id. at 356, 127 S.Ct.

at 2468.

       In arriving at a reasonable sentence, the district court shall impose a

sentence that is “sufficient, but not greater than necessary,” to comply with the

need for the sentence imposed:

      (A) to reflect the seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense;
      (B) to afford adequate deterrence to criminal conduct;
      (C) to protect the public from further crimes of the defendant; and
      (D) to provide the defendant with needed educational or vocational
      training, medical care, or other correctional treatment in the most
      effective manner.


18 U.S.C. § 3553(a). Other factors that the sentencing court should consider are

the following: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the kinds of sentences available; (3) the

Sentencing Guidelines range; (4) pertinent policy statements of the Sentencing

Commission; (5) the need to avoid unwanted sentencing disparities among

similarly situated defendants; and (6) the need to provide restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C.



                                          4
§ 3553(a)).

      On appeal, the “highly deferential” review for substantive reasonableness

does not involve the consideration of each individual decision the court makes

during sentencing. United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007).

Instead, it requires a review of only the final sentence for reasonableness in light

of the § 3553(a) factors. Id. “[T]here is a range of reasonable sentences from

which the district court may choose,” and ordinarily, we expect a sentence within

the guidelines range to be reasonable. Talley, 431 F.3d at 788. “The district court

must evaluate all of the § 3553(a) factors when arriving at a sentence, but is

permitted to attach great weight to one factor over others.” United States v. Shaw,

560 F.3d 1230, 1237 (11th Cir.) (quotation and citation omitted), cert. denied, 129

S.Ct. 2847 (2009). We do “not reweigh relevant factors nor do we remand for

re-sentencing unless the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence outside the range of

reasonable sentences.” United States v. Langston, 590 F.3d 1226, 1237 (11th Cir.

2009). Rather, we determine if the sentence “fail[ed] to achieve the purposes of

sentencing as stated in section 3553(a).” Talley, 431 F.3d at 788.

      After review of the record and consideration of the parties’ briefs, we

conclude that the district court adequately explained its reasoning to rely on

                                          5
Gilliam’s status as a career offender and his past criminal history for its refusal to

effect a downward variance. Further, a review of the record reveals that the

district court did not believe that it could not consider the crack/powder cocaine

disparities, but instead confirmed its belief that the policies regarding the need to

prevent recidivism warranted the sentence imposed. In light of Gilliam’s

recidivist history, a sentence at the top of the Guidelines sentence range was not

unreasonable.

      AFFIRMED.




                                           6